THE COURT.
Petitioners are plaintiffs in an action for damages pending in the superior court of the state of California, in and for the city and county of San Francisco, and sought to take the deposition before a notary public of one of the defendants named in said action, who refused to answer the questions propounded to him. He was thereupon cited to appear before respondent as judge of said superior court to show cause why he should not so answer, and after a hearing was had the citation was dismissed without requiring the defendant to answer said questions. Petitioners now apply to this court for a writ of mandate requiring respondent to compel said defendant to answer said questions, or, upon defendant's refusal so to do, to adjudge him guilty of contempt and to cause him to be punished accordingly. *Page 455
[1] We have given careful consideration to the import of the questions petitioners seek to have said defendant answer and are of the opinion that as to most of them said defendant was entitled to rely upon the privilege claimed by him that his answer thereto may tend to incriminate him in the courts of this state; the remaining questions, we think, relate to immaterial matters. We conclude, therefore, that for the reasons stated respondent was without legal power to compel said defendant to answer said questions, and consequently the application for the writ herein must be denied. It is so ordered.
A petition by petitioners for a rehearing of this cause was denied by the district court of appeal on November 14, 1927.